MEMORANDUM **
Ramon Arciniega-Garcia appeals from his 46-month sentence imposed following his guilty plea conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Arciniega-Garcia contends that the district court’s sentence is unreasonable in light of the 18 U.S.C. § 3553(a) factors and also contends that the district court treated the Sentencing Guidelines as mandatory when it failed to conduct a proper 18 U.S.C. § 3553(a) analysis. We disagree. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
Arciniega-Garcia contends that the disparity between his sentence and the sentences imposed on similarly-situated defendants who are prosecuted in districts with fast-track programs is unwarranted and renders his sentence unreasonable. This contention is foreclosed by United States v. Marcial-Santiago, 447 F.3d 715, 717-19 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.